Exhibit 10.6

 

THIRD PARTY SECURITY AGREEMENT:
EQUIPMENT

 

1.                                         GRANT OF SECURITY INTEREST. In
consideration of any credit or other financial accommodation heretofore, now or
hereafter extended or made to HemaCare Corporation and Coral Blood
Services, Inc. (“Borrowers”), or any of them, by WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Bank”), and for other valuable consideration, as security for the
payment of all Indebtedness of Borrowers to Bank, the undersigned Coral Blood
Services, Inc. (“Owner”) hereby grants and transfers to Bank a security interest
in all goods, tools, machinery, furnishings, furniture and other equipment, now
or at any time hereafter, and prior to the termination hereof, owned or acquired
by Owner, wherever located, whether in the possession of Owner or any other
person and whether located on Owner’s property or elsewhere, and all
improvements, replacements, accessions and additions thereto and embedded
software included therein (collectively called “Collateral”), together with
whatever is receivable or received when any of the Collateral or proceeds
thereof are sold, leased, collected, exchanged or otherwise disposed of, whether
such disposition is voluntary or involuntary, including without limitation,
(a) all accounts, contract rights, chattel paper (whether electronic or
tangible), instruments, promissory notes, documents, general intangibles,
payment intangibles and other rights to payment of every kind now or at any time
hereafter arising out of any such sale, lease, collection, exchange or other
disposition of any of the foregoing, (b) all rights to payment, including
returned premiums, with respect to any insurance relating to any of the
foregoing, and (c) all rights to payment with respect to any claim or cause of
action affecting or relating to any of the foregoing (hereinafter called
“Proceeds”). The word “Indebtedness” is used herein in its most comprehensive
sense and includes any and all advances, debts, obligations and liabilities of
Borrowers, or any of them, heretofore, now or hereafter made, incurred or
created, whether voluntary or involuntary and however arising, whether due or
not due, absolute or contingent, liquidated or unliquidated, determined or
undetermined, including under any swap, derivative, foreign exchange, hedge,
deposit, treasury management or other similar transaction or arrangement, and
whether Borrowers may be liable individually or jointly with others, or whether
recovery upon such Indebtedness may be or hereafter becomes unenforceable.

 

2.                                         CONTINUING AGREEMENT; REVOCATION;
OBLIGATION UNDER OTHER AGREEMENTS. This is a continuing agreement and all
rights, powers and remedies hereunder shall apply to all past, present and
future Indebtedness of each of the Borrowers to Bank, including that arising
under successive transactions which shall either continue the Indebtedness,
increase or decrease it, or from time to time create new Indebtedness after all
or any prior Indebtedness has been satisfied, and notwithstanding the death,
incapacity, dissolution, liquidation or bankruptcy of any of the Borrowers or
Owner or any other event or proceeding affecting any of the Borrowers or Owner.
This Agreement shall not apply to any new Indebtedness created after actual
receipt by Bank of written notice of its revocation as to such new Indebtedness;
provided however, that loans or advances made by Bank to any of the Borrowers
after revocation under commitments existing prior to receipt by Bank of such
revocation, and extensions, renewals or modifications, of any kind, of
Indebtedness incurred by any of the Borrowers or committed by Bank prior to
receipt by Bank of such revocation, shall not be considered new Indebtedness.
Any such notice must be sent to Bank by registered U.S. mail, postage prepaid,
addressed to its office at Beverly Hills RCBO, 433 N. Camden Drive, Suite 505,
Beverly Hills, California 90210, or at such other address as Bank shall from
time to time designate. The obligations of Owner hereunder shall be in addition
to any obligations of Owner under any other grants or pledges of security for
any liabilities or obligations of any of the Borrowers or any other person
heretofore or hereafter given to Bank unless said other grants or pledges of
security are expressly modified or revoked in writing; and this Agreement shall
not, unless expressly herein provided, affect or invalidate any such other
grants or pledges of security.

 

1

--------------------------------------------------------------------------------


 

3.                                         OBLIGATIONS JOINT AND SEVERAL;
SEPARATE ACTIONS; WAIVER OF STATUTE OF LIMITATIONS; REINSTATEMENT OF LIABILITY.
The obligations hereunder are joint and several and independent of the
obligations of Borrowers, and a separate action or actions may be brought and
prosecuted against Owner whether action is brought against any of the Borrowers
or any other person, or whether any of the Borrowers or any other person is
joined in any such action or actions. Owner acknowledges that this Agreement is
absolute and unconditional, there are no conditions precedent to the
effectiveness of this Agreement, and this Agreement is in full force and effect
and is binding on Owner as of the date written below, regardless of whether Bank
obtains collateral or any guaranties from others or takes any other action
contemplated by Owner. Owner waives the benefit of any statute of limitations
affecting Owner’s liability hereunder or the enforcement thereof, and Owner
agrees that any payment of any Indebtedness or other act which shall toll any
statute of limitations applicable thereto shall similarly operate to toll such
statute of limitations applicable to Owner’s liability hereunder. The liability
of Owner hereunder shall be reinstated and revived and the rights of Bank shall
continue if and to the extent that for any reason any amount at any time paid on
account of any Indebtedness secured hereby is rescinded or must be otherwise
restored by Bank, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, all as though such amount had not been paid. The
determination as to whether any amount so paid must be rescinded or restored
shall be made by Bank in its sole discretion; provided however, that if Bank
chooses to contest any such matter at the request of Owner, Owner agrees to
indemnify and hold Bank harmless from and against all costs and expenses,
including reasonable attorneys’ fees (to include outside counsel fees and all
allocated costs of Bank’s in-house counsel), expended or incurred by Bank in
connection therewith, including without limitation, in any litigation with
respect thereto.

 

4.                                         OBLIGATIONS OF BANK. Any money
received by Bank in respect of the Collateral may be deposited, at Bank’s
option, into a non-interest bearing account over which Owner shall have no
control, and the same shall, for all purposes, be deemed Collateral hereunder.

 

5.                                         REPRESENTATIONS AND WARRANTIES.

 

(a)                                  Owner represents and warrants to Bank that:
(i) Owner’s legal name is exactly as set forth on the first page of this
Agreement, and all of Owner’s organizational documents or agreements delivered
to Bank are complete and accurate in every respect; (ii) Owner is the owner and
has possession or control of the Collateral and Proceeds; (iii) Owner has the
exclusive right to grant a security interest in the Collateral and Proceeds;
(iv) all Collateral and Proceeds are genuine, free from liens, adverse claims,
setoffs, default, prepayment, defenses and conditions precedent of any kind or
character, except the lien created hereby or as otherwise agreed to by Bank, or
as heretofore disclosed by Owner to Bank, in writing; (v) all statements
contained herein are true and complete in all material respects; (vi) no
financing statement covering any of the Collateral or Proceeds, and naming any
secured party other than Bank, is on file in any public office; and (vii) Owner
is not in the business of selling goods of the kind included within the
Collateral subject to this Agreement, and Owner acknowledges that no sale or
other disposition of any Collateral, including without limitation, any
Collateral which Owner may deem to be surplus, has been or shall be consented to
or acquiesced in by Bank, except as specifically set forth in writing by Bank.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Owner further represents and warrants to
Bank that: (i) the Collateral pledged hereunder is so pledged at Borrowers’
request; (ii) Bank has made no representation to Owner as to the
creditworthiness of any of the Borrowers; and (iii) Owner has established
adequate means of obtaining from each of the Borrowers on a continuing basis
financial and other information pertaining to Borrowers’ financial condition.
Owner agrees to keep adequately informed from such means of any facts, events or
circumstances which might in any way affect Owner’s risks hereunder, and Owner
further agrees that Bank shall have no obligation to disclose to Owner any
information or material about any of the Borrowers which is acquired by Bank in
any manner.

 

6.                                         COVENANTS OF OWNER.

 

(a)                                      Owner agrees in general: (i) to
indemnify Bank against all losses, claims, demands, liabilities and expenses of
every kind caused by property subject hereto; (ii) to permit Bank to exercise
its powers; (iii) to execute and deliver such documents as Bank deems necessary
to create, perfect and continue the security interests contemplated hereby;
(iv) not to change Owner’s name, and as applicable, its chief executive office,
its principal residence or the jurisdiction in which it is organized and/or
registered without giving Bank prior written notice thereof; (v) not to change
the places where Owner keeps any of the Collateral or Owner’s records concerning
the Collateral and Proceeds without giving Bank prior written notice of the
address to which Owner is moving same ; and (vi) to cooperate with Bank in
perfecting all security interests granted herein and in obtaining such
agreements from third parties as Bank deems necessary, proper or convenient in
connection with the preservation, perfection or enforcement of any of its rights
hereunder.

 

(b)                                     Owner agrees with regard to the
Collateral and Proceeds, unless Bank agrees otherwise in writing: (i) that Bank
is authorized to file financing statements in the name of Owner to perfect
Bank’s security interest in Collateral and Proceeds; (ii) to insure the
Collateral with Bank named as loss payee, in form, substance and amounts, under
agreements, against risks and liabilities, and with insurance companies
satisfactory to Bank; (iii) to operate the Collateral in accordance with all
applicable statutes, rules and regulations relating to the use and control
thereof, and not to use the Collateral for any unlawful purpose or in any way
that would void any insurance required to be carried in connection therewith;
(iv) not to permit any lien on the Collateral or Proceeds, including without
limitation, liens arising from repairs to or storage of the Collateral, except
in favor of Bank; (v) to pay when due all license fees, registration fees and
other charges in connection with any Collateral; (vi) not to remove the
Collateral from Owner’s premises except in the ordinary course of Owner’s
business; (vii) not to sell, hypothecate or otherwise dispose of, nor permit the
transfer by operation of law of, any of the Collateral or Proceeds or any
interest therein; (viii) not to rent, lease or charter the Collateral; (ix) to
permit Bank to inspect the Collateral at any time; (x) to keep, in accordance
with generally accepted accounting principles, complete and accurate records
regarding all Collateral and Proceeds, and to permit Bank to inspect the same
and make copies thereof at any reasonable time; (xi) if requested by Bank, to
receive and use reasonable diligence to collect Proceeds, in trust and as the
property of Bank, and to immediately endorse as appropriate and deliver such
Proceeds to Bank daily in the exact form in which they are received together
with a collection report in form satisfactory to Bank; (xii) not to commingle
Proceeds or collections thereunder with other property; (xiii) to give only
normal allowances and credits and to advise Bank thereof immediately in writing
if they affect any Collateral or Proceeds in any material respect; (xiv) in the
event Bank elects to receive payments of Proceeds hereunder, to pay all expenses
incurred

 

3

--------------------------------------------------------------------------------


 

by Bank in connection therewith, including expenses of accounting,
correspondence, collection efforts, reporting to account or contract debtors,
filing, recording, record keeping and expenses incidental thereto; and (xv) to
provide any service and do any other acts which may be necessary to maintain,
preserve and protect all Collateral and, as appropriate and applicable, to keep
the Collateral in good and saleable condition and repair, to deal with the
Collateral in accordance with the standards and practices adhered to generally
by owners of like property, and to keep all Collateral and Proceeds free and
clear of all defenses, rights of offset and counterclaims.

 

7.                                         POWERS OF BANK. Owner appoints Bank
its true attorney in fact to perform any of the following powers, which are
coupled with an interest, are irrevocable until termination of this Agreement
and may be exercised from time to time by Bank’s officers and employees, or any
of them, whether or not any of the Borrowers or Owner is in default: (a) to
perform any obligation of Owner hereunder in Owner’s name or otherwise; (b) to
give notice to account debtors or others of Bank’s rights in the Collateral and
Proceeds, to enforce or forebear from enforcing the same and make extension or
modification agreements with respect thereto; (c) to release persons liable on
Proceeds and to give receipts and acquittances and compromise disputes in
connection therewith; (d) to release or substitute security; (e) to resort to
security in any order; (f) to prepare, execute, file, record or deliver notes,
assignments, schedules, designation statements, financing statements,
continuation statements, termination statements, statements of assignment,
applications for registration or like papers to perfect, preserve or release
Bank’s interest in the Collateral and Proceeds; (g) to receive, open and read
mail addressed to Owner; (h) to take cash, instruments for the payment of money
and other property to which Bank is entitled; (i) to verify facts concerning the
Collateral and Proceeds by inquiry of obligors thereon, or otherwise, in its own
name or a fictitious name; (j) to endorse, collect, deliver and receive payment
under instruments for the payment of money constituting or relating to Proceeds;
(k) to prepare, adjust, execute, deliver and receive payment under insurance
claims, and to collect and receive payment of and endorse any instrument in
payment of loss or returned premiums or any other insurance refund or return,
and to apply such amounts received by Bank, at Bank’s sole option, toward
repayment of the Indebtedness or replacement of the Collateral; (I) to exercise
all rights, powers and remedies which Owner would have, but for this Agreement,
with respect to all the Collateral and Proceeds subject hereto; (m) to enter
onto Owner’s premises in inspecting the Collateral; and (n) to do all acts and
things and execute all documents in the name of Owner or otherwise, deemed by
Bank as necessary, proper and convenient in connection with the preservation and
perfection of its rights hereunder or enforcement of its rights hereunder after
an Event of Default. Notwithstanding anything to the contrary provided in this
Section 7, the Bank shall only exercise its rights and remedies under this
Section 7(a), (b), (c), (d), (e), (g), (h), (j), (k), (I) and (m) when any of
the Borrowers or Owner is in default.

 

8.                                         OWNER’S WAIVERS.

 

(a)                                  Owner waives any right to require Bank to:
(i) proceed against any of the Borrowers or any other person; (ii) marshal
assets or proceed against or exhaust any security held from any of the Borrowers
or any other person; (iii) give notice of the terms, time and place of any
public or private sale or other disposition of personal property security held
from any of the Borrowers or any other person; (iv) take any other action or
pursue any other remedy in Bank’s power; or (v) make any presentment or demand
for performance, or give any notice of nonperformance, protest, notice of
protest or notice of dishonor hereunder or in connection with any obligations or
evidences of indebtedness held by Bank as security for or which constitute in
whole or in part the Indebtedness secured hereunder, or in connection with the
creation of new or additional Indebtedness.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Owner waives any defense to its obligations
hereunder based upon or arising by reason of: (i) any disability or other
defense of any of the Borrowers or any other person; (ii) the cessation or
limitation from any cause whatsoever, other than payment in full, of the
Indebtedness of any of the Borrowers or any other person; (iii) any lack of
authority of any officer, director, partner, agent or any other person acting or
purporting to act on behalf of any of the Borrowers which is a corporation,
partnership or other type of entity, or any defect in the formation of any such
Borrower; (iv) the application by any of the Borrowers of the proceeds of any
Indebtedness for purposes other than the purposes represented by Borrowers to,
or intended or understood by, Bank or Owner; (v) any act or omission by Bank
which directly or indirectly results in or aids the discharge of any of the
Borrowers or any portion of the Indebtedness by operation of law or otherwise,
or which in any way impairs or suspends any rights or remedies of Bank against
any of the Borrowers; (vi) any impairment of the value of any interest in
security for the Indebtedness or any portion thereof, including without
limitation, the failure to obtain or maintain perfection or recordation of any
interest in any such security, the release of any such security without
substitution, and/or the failure to preserve the value of, or to comply with
applicable law in disposing of, any such security; (vii) any modification of the
Indebtedness, in any form whatsoever, including any modification made after
revocation hereof to any Indebtedness incurred prior to such revocation, and
including without limitation the renewal, extension, acceleration or other
change in time for payment of, or other change in the terms of, the Indebtedness
or any portion thereof, including increase or decrease of the rate of interest
thereon; or (viii) any requirement that Bank give any notice of acceptance of
this Agreement. Until all Indebtedness shall have been paid in full, Owner shall
have no right of subrogation, and Owner waives any right to enforce any remedy
which Bank now has or may hereafter have against any of the Borrowers or any
other person and waives any benefit of, or any right to participate in, any
security now or hereafter held by Bank. Owner further waives all rights and
defenses Owner may have arising out of (A) any election of remedies by Bank,
even though that election of remedies, such as a non-judicial foreclosure with
respect to any security for any portion of the Indebtedness, destroys Owner’s
rights of subrogation or Owner’s rights to proceed against any of the Borrowers
for reimbursement, or (B) any loss of rights Owner may suffer by reason of any
rights, powers or remedies of any of the Borrowers in connection with any
anti-deficiency laws or any other laws limiting, qualifying or discharging
Borrowers’ Indebtedness, whether by operation of Sections 726, 580a or 580d of
the Code of Civil Procedure as from time to time amended, or otherwise,
including any rights Owner may have to a Section 580a fair market value hearing
to determine the size of a deficiency following any foreclosure sale or other
disposition of any real property security for any portion of the Indebtedness.

 

9.                                         AUTHORIZATIONS TO BANK. Owner
authorizes Bank either before or after revocation hereof, without notice to or
demand on Owner, and without affecting Owner’s liability hereunder, from time to
time to: (a) alter, compromise, renew, extend, accelerate or otherwise change
the time for payment of, or otherwise change the terms of, the Indebtedness or
any portion thereof, including increase or decrease of the rate of interest
thereon; (b) take and hold security, other than the Collateral and Proceeds, for
the payment of the Indebtedness or any portion thereof, and exchange, enforce,
waive, subordinate or release the Collateral and

 

Proceeds, or any part thereof, or any such other security; (c) apply the
Collateral and Proceeds or such other security and direct the order or manner of
sale thereof, including without limitation, a non-judicial sale permitted by the
terms of the controlling security agreement, mortgage or deed of trust, as Bank
in its discretion may determine; (d) release or substitute any one or more

 

5

--------------------------------------------------------------------------------


 

of the endorsers or guarantors of the Indebtedness, or any portion thereof, or
any other party thereto; and (e) apply payments received by Bank from any of the
Borrowers to any Indebtedness of any of the Borrowers to Bank, in such order as
Bank shall determine in its sole discretion, whether or not such Indebtedness is
covered by this Agreement, and Owner hereby waives any provision of law
regarding application of payments which specifies otherwise. Bank may without
notice assign this Agreement in whole or in part.

 

10.                                 PAYMENT OF PREMIUMS, TAXES, CHARGES, LIENS
AND ASSESSMENTS. Owner agrees to pay, prior to delinquency, all insurance
premiums, taxes, charges, liens and assessments against the Collateral and
Proceeds, and upon the failure of Owner to do so, Bank at its option may pay any
of them and shall be the sole judge of the legality or validity thereof and the
amount necessary to discharge the same. Any such payments made by Bank shall be
obligations of Owner to Bank, due and payable immediately upon demand, together
with interest at a rate determined in accordance with the provisions of this
Agreement, and shall be secured by the Collateral and Proceeds, subject to all
terms and conditions of this Agreement.

 

11.                                    EVENTS OF DEFAULT. The occurrence of any
of the following shall constitute an “Event of Default” under this Agreement:
(a) any default in the payment or performance of any obligation, or any defined
event of default, under (i) any contract or instrument evidencing any
Indebtedness, or (ii) any other agreement between any of the Borrowers and Bank,
including without limitation any loan agreement, relating to or executed in
connection with any Indebtedness; (b) any representation or warranty made by
Owner herein shall prove to be incorrect in any material respect when made;
(c) Owner shall fail to observe or perform any obligation or agreement contained
herein; (d) any impairment of any rights of Bank in any Collateral or Proceeds,
or any attachment or like levy on any property of Owner; and (e) Bank, in good
faith, believes any or all of the Collateral and/or Proceeds to be in danger of
misuse, dissipation, commingling, loss, theft, damage or destruction, or
otherwise in jeopardy or unsatisfactory in character or value.

 

12.                                    REMEDIES. Upon the occurrence of any
Event of Default, Bank shall have and may exercise without demand any and all
rights, powers, privileges and remedies granted to a secured party upon default
under the California Uniform Commercial Code or otherwise provided by law,
including without limitation, the right (a) to contact all persons obligated to
Owner on any Collateral or Proceeds and to instruct such persons to deliver all
Collateral and/or Proceeds directly to Bank, and (b) to sell, lease, license or
otherwise dispose of any or all Collateral. All rights, powers, privileges and
remedies of Bank shall be cumulative. No delay, failure or discontinuance of
Bank in exercising any right, power, privilege or remedy hereunder shall affect
or operate as a waiver of such right, power, privilege or remedy; nor shall any
single or partial exercise of any such right, power, privilege or remedy
preclude, waive or otherwise affect any other or further exercise thereof or the
exercise of any other right, power, privilege or remedy. Any waiver, permit,
consent or approval of any kind by Bank of any default hereunder, or any such
waiver of any provisions or conditions hereof, must be in writing and shall be
effective only to the extent set forth in writing. It is agreed that public or
private sales or other dispositions, for cash or on credit, to a wholesaler or
retailer or investor, or user of property of the types subject to this
Agreement, or public auctions, are all commercially reasonable since differences
in the prices generally realized in the different kinds of dispositions are
ordinarily offset by the differences in the costs and credit risks of such
dispositions. While an Event of Default exists: (a) Owner will deliver to Bank
from time to time, as requested by Bank, current lists of all Collateral and
Proceeds; (b) Owner will not dispose of any Collateral or Proceeds except on
terms approved by Bank; (c) at Bank’s request, Owner will assemble and deliver
all Collateral and Proceeds, and books and records pertaining thereto, to Bank
at a reasonably convenient place designated by Bank; and (d) Bank may, without
notice to Owner, enter onto Owner’s premises and take possession of the
Collateral. Owner further agrees that Bank shall have no obligation to process
or prepare any Collateral for sale or other disposition.

 

6

--------------------------------------------------------------------------------


 

13.                                    DISPOSITION OF COLLATERAL AND PROCEEDS;
TRANSFER OF INDEBTEDNESS. In disposing of Collateral hereunder, Bank may
disclaim all warranties of title, possession, quiet enjoyment and the like. Any
proceeds of any disposition of any Collateral or Proceeds, or any part thereof,
may be applied by Bank to the payment of expenses incurred by Bank in connection
with the foregoing, including reasonable attorneys’ fees, and the balance of
such proceeds may be applied by Bank toward the payment of the Indebtedness in
such order of application as Bank may from time to time elect. Upon the transfer
of all or any part of the Indebtedness, Bank may transfer all or any part of the
Collateral or Proceeds and shall be fully discharged thereafter from all
liability and responsibility with respect to any of the foregoing so
transferred, and the transferee shall be vested with all rights and powers of
Bank hereunder with respect to any of the foregoing so transferred; but with
respect to any Collateral or Proceeds not so transferred, Bank shall retain all
rights, powers, privileges and remedies herein given.

 

14.                                    NOTICES. All notices, requests and
demands required under this Agreement must be in writing, addressed to Bank at
the address specified in Section 2 hereof and to Owner at the address of its
chief executive office (or principal residence, if applicable) specified below
or to such other address as any party may designate by written notice to each
other party, and shall be deemed to have been given or made as follows: (a) if
personally delivered, upon delivery; (b) if sent by mail, upon the earlier of
the date of receipt or three (3) days after deposit in the U.S. mail, first
class and postage prepaid; and (c) if sent by telecopy, upon receipt.

 

15.                                    COSTS, EXPENSES AND ATTORNEYS’ FEES.
Owner shall pay to Bank immediately upon demand the full amount of all payments,
advances, charges, costs and expenses, including reasonable attorneys’ fees (to
include outside counsel fees and all allocated costs of Bank’s in-house
counsel), expended or incurred by Bank in connection with (a) the perfection and
preservation of the Collateral or Bank’s interest therein, and (b) the
realization, enforcement and exercise of any right, power, privilege or remedy
conferred by this Agreement, whether incurred at the trial or appellate level,
in an arbitration proceeding or otherwise, and including any of the foregoing
incurred in connection with any bankruptcy proceeding (including without
limitation, any adversary proceeding, contested matter or motion brought by Bank
or any other person) relating to Owner or in any way affecting any of the
Collateral or Bank’s ability to exercise any of its rights or remedies with
respect thereto. All of the foregoing shall be paid by Owner with interest from
the date of demand until paid in full at a rate per annum equal to the greater
of ten percent (10%) or the Prime Rate in effect from time to time.

 

16.                                    SUCCESSORS; ASSIGNMENT. This Agreement
shall be binding upon and inure to the benefit of the heirs, executors,
administrators, legal representatives, successors and assigns of the parties;
provided however, that Owner may not assign or transfer any of its interests or
rights hereunder without Bank’s prior written consent. Owner acknowledges that
Bank has the right to sell, assign, transfer, negotiate or grant participations
in all or any part of, or any interest in, any Indebtedness of Borrowers to Bank
and any obligations with respect thereto, including this Agreement. In
connection therewith, Bank may disclose all documents and information which Bank
now has or hereafter acquires relating to Owner and/or this Agreement, whether
furnished by Borrowers, Owner or otherwise. Owner further agrees that Bank may
disclose such documents and information to Borrowers.

 

7

--------------------------------------------------------------------------------


 

17.                                    AMENDMENT. This Agreement may be amended
or modified only in writing signed by Bank and Owner.

 

18.                                    APPLICATION OF SINGULAR AND PLURAL. In
all cases where there is but a single Borrower, then all words used herein in
the plural shall be deemed to have been used in the singular where the context
and construction so require; and when there is more than one Borrower named
herein or when this Agreement is executed by more than one Owner, the word
“Borrowers” and the word “Owner” respectively shall mean all or any one or more
of them as the context requires.

 

19.                                    SEVERABILITY OF PROVISIONS. If any
provision of this Agreement shall be held to be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or any remaining provisions of this Agreement.

 

20.                                    GOVERNING LAW. This Agreement shall be
governed by and construed in accordance with the laws of the State of
California.

 

21.                                    ARBITRATION.

 

(a)                                      Arbitration. The parties hereto agree,
upon demand by any party, to submit to binding arbitration all claims, disputes
and controversies between or among them (and their respective employees,
officers, directors, attorneys, and other agents), whether in tort, contract or
otherwise in any way arising out of or relating to this Agreement and its
negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination.

 

(b)                                     Governing Rules. Any arbitration
proceeding will (i) proceed in a location in California selected by the American
Arbitration Association (“AAA”); (ii) be governed by the Federal Arbitration Act
(Title 9 of the United States Code), notwithstanding any conflicting choice of
law provision in any of the documents between the parties; and (iii) be
conducted by the AAA, or such other administrator as the parties shall mutually
agree upon, in accordance with the AAA’s commercial dispute resolution
procedures, unless the claim or counterclaim is at least $1,000,000.00 exclusive
of claimed interest, arbitration fees and costs in which case the arbitration
shall be conducted in accordance with the AAA’s optional procedures for large,
complex commercial disputes (the commercial dispute resolution procedures or the
optional procedures for large, complex commercial disputes to be referred to
herein, as applicable, as the “Rules”). If there is any inconsistency between
the terms hereof and the Rules, the terms and procedures set forth herein shall
control. Any party who fails or refuses to submit to arbitration following a
demand by any other party shall bear all costs and expenses incurred by such
other party in compelling arbitration of any dispute. Nothing contained herein
shall be deemed to be a waiver by any party that is a bank of the protections
afforded to it under 12 U.S.C. §91 or any similar applicable state law.

 

(c)                                           No Waiver of Provisional Remedies,
Self-Help and Foreclosure.  The arbitration requirement does not limit the right
of any party to (i) foreclose against real or personal property collateral;
(ii) exercise self-help remedies relating to collateral or proceeds of
collateral such as setoff or repossession; or (iii) obtain provisional or
ancillary remedies such as replevin, injunctive relief, attachment or the
appointment of a receiver, before during or after the pendency of any
arbitration proceeding. This exclusion does not constitute a waiver of the right
or obligation of any party to submit any dispute to arbitration or reference
hereunder, including those arising from the exercise of the actions detailed in
sections (i), (ii) and (iii) of this paragraph.

 

8

--------------------------------------------------------------------------------


 

(d)                                     Arbitrator Qualifications and Powers.
Any arbitration proceeding in which the amount in controversy is $5,000,000.00
or less will be decided by a single arbitrator selected according to the Rules,
and who shall not render an award of greater than $5,000,000.00. Any dispute in
which the amount in controversy exceeds $5,000,000.00 shall be decided by
majority vote of a panel of three arbitrators; provided however, that all three
arbitrators must actively participate in all hearings and deliberations. The
arbitrator will be a neutral attorney licensed in the State of California or a
neutral retired judge of the state or federal judiciary of California, in either
case with a minimum of ten years experience in the substantive law applicable to
the subject matter of the dispute to be arbitrated. The arbitrator will
determine whether or not an issue is arbitratable and will give effect to the
statutes of limitation in determining any claim. In any arbitration proceeding
the arbitrator will decide (by documents only or with a hearing at the
arbitrator’s discretion) any pre-hearing motions which are similar to motions to
dismiss for failure to state a claim or motions for summary adjudication. The
arbitrator shall resolve all disputes in accordance with the substantive law of
California and may grant any remedy or relief that a court of such state could
order or grant within the scope hereof and such ancillary relief as is necessary
to make effective any award. The arbitrator shall also have the power to award
recovery of all costs and fees, to impose sanctions and to take such other
action as the arbitrator deems necessary to the same extent a judge could
pursuant to the Federal Rules of Civil Procedure, the California Rules of Civil
Procedure or other applicable law. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction. The institution and
maintenance of an action for judicial relief or pursuit of a provisional or
ancillary remedy shall not constitute a waiver of the right of any party,
including the plaintiff, to submit the controversy or claim to arbitration if
any other party contests such action for judicial relief.

 

(e)                                      Discovery. In any arbitration
proceeding, discovery will be permitted in accordance with the Rules. All
discovery shall be expressly limited to matters directly relevant to the dispute
being arbitrated and must be completed no later than 20 days before the hearing
date. Any requests for an extension of the discovery periods, or any discovery
disputes, will be subject to final determination by the arbitrator upon a
showing that the request for discovery is essential for the party’s presentation
and that no alternative means for obtaining information is available.

 

(f)                                       Class Proceedings and Consolidations.
No party hereto shall be entitled to join or consolidate disputes by or against
others in any arbitration, except parties who have executed this Agreement or
any other contract, instrument or document relating to any Indebtedness, or to
include in any arbitration any dispute as a representative or member of a class,
or to act in any arbitration in the interest of the general public or in a
private attorney general capacity.

 

(g)                                     Payment Of Arbitration Costs And Fees.
The arbitrator shall award all costs and

 

expenses of the arbitration proceeding.

 

(h)                                     Real Property Collateral; Judicial
Reference. Notwithstanding anything herein to

 

the contrary, no dispute shall be submitted to arbitration if the dispute
concerns indebtedness secured directly or indirectly, in whole or in part, by
any real property unless (i) the holder of the mortgage, lien or security
interest specifically elects in writing to proceed with the arbitration, or
(ii) all parties to the arbitration waive any rights or benefits that might
accrue to them by virtue of

 

9

--------------------------------------------------------------------------------


 

the single action rule statute of California, thereby agreeing that all
indebtedness and obligations of the parties, and all mortgages, liens and
security interests securing such indebtedness and obligations, shall remain
fully valid and enforceable. If any such dispute is not submitted to
arbitration, the dispute shall be referred to a referee in accordance with
California Code of Civil Procedure Section 638 et seq., and this general
reference agreement is intended to be specifically enforceable in accordance
with said Section 638. A referee with the qualifications required herein for
arbitrators shall be selected pursuant to the AAA’s selection procedures.
Judgment upon the decision rendered by a referee shall be entered in the court
in which such proceeding was commenced in accordance with California Code of
Civil Procedure Sections 644 and 645.

 

(i)                                       Miscellaneous.  To the maximum extent
practicable, the AAA, the arbitrators and the parties shall take all action
required to conclude any arbitration proceeding within 180 days of the filing of
the dispute with the AAA. No arbitrator or other party to an arbitration
proceeding may disclose the existence, content or results thereof, except for
disclosures of information by a party required in the ordinary course of its
business or by applicable law or regulation. If more than one agreement for
arbitration by or between the parties potentially applies to a dispute, the
arbitration provision most directly related to the documents between the parties
or the subject matter of the dispute shall control. This arbitration provision
shall survive termination, amendment or expiration of any of the documents or
any relationship between the parties.

 

(j)                                     Small Claims Court.  Notwithstanding
anything herein to the contrary, each party retains the right to pursue in Small
Claims Court any dispute within that court’s jurisdiction. Further, this
arbitration provision shall apply only to disputes in which either party seeks
to recover an amount of money (excluding attorneys’ fees and costs) that exceeds
the jurisdictional limit of the Small Claims Court.

 

Owner warrants that Owner is an organization registered under the laws of
California.

 

Owner warrants that its chief executive office (or principal residence, if
applicable) is located at the following address: 15350 Sherman Way, Suite #350,
Van Nuys, CA 91406

 

Owner warrants that the Collateral (except goods in transit) is located or
domiciled at the following additional addresses: 2250 Alcazar Street, #136, Los
Angeles, CA 90033; 300 Professional Drive, Scarborough, ME 04074; 152 U.S. Route
1, Scarborough, ME 04074; 992 Union Street, Bangor, ME 04401; 120 Bloomingdale
Road, Suite #4401, White Plains, NY 10605 and 3347 S. Hoover Street, Suite C-10,
Los Angeles, CA 90007

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of December 4,
2009.

 

CORAL BLOOD SERVICES, INC.

 

 

 

By:

/s/

John Doumitt

 

 

John Doumitt

 

 

Chief Executive Officer

 

 

 

 

 

By:

/s/ Robert S. Chilton

 

 

Robert S. Chilton Chief Financial Officer

 

 

10

--------------------------------------------------------------------------------